Citation Nr: 0839286	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-13 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to accrued benefits based on entitlement to 
an earlier effective date prior to April 13, 2001, for the 
grant of service connection for traumatic arthritis of the 
right shoulder with loss of motion.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C. § 1318.



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1957 and from May 1957 to July 1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2004 and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the benefits 
sought on appeal.  The appellant appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.  

The Board denied the claims for accrued benefits and DIC in a 
June 2007 decision and remanded the claim for service 
connection for the veteran's cause of death.  The appellant 
then appealed the Board's June 2007 decision regarding her 
claims for accrued benefits and DIC to the United States 
Court of Appeals for Veterans Claims (Court) and in an Order 
dated in May 2008, the Court vacated the Board's decision and 
remanded the case to the Board for proceedings consistent 
with the Joint Motion for Remand (Joint Motion) filed in this 
case.  The case was subsequently returned to the Board for 
further appellate review.

The issue of entitlement to DIC will be addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In a final decision dated in January 1973, the Board 
denied the veteran's claim for service connection for a right 
shoulder disorder.

3.  The medical evidence of record does not show that the 
veteran was entitled to service connection for traumatic 
arthritis of the right shoulder with loss of motion prior to 
April 13, 2001.  


CONCLUSION OF LAW

The legal criteria for entitlement to accrued benefits have 
not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 
3.159, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

With respect to the appellant's claim for accrued benefits, 
the Board has determined that there is no legal entitlement 
to the claimed benefits as a matter of law.  The notice 
provisions and duty to assist provisions are not applicable 
to a claim, where the claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit. 
VAOPGCPREC 5-2004 (June 23, 2004).  This matter involves an 
inquiry based upon the evidence of record prior to the 
veteran's death and not based upon the development of new 
evidence.  As there is no dispute as to the underlying facts 
of this case, and as the Board has denied the claims as a 
matter of law, the notice and duty to assist provisions are 
inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 
362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating her claim for accrued benefits. 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the issue of entitlement to accrued benefits without further 
development. Bernard v. Brown, 4 Vet. App. 384 (1993).


Law and Analysis

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) to which an individual was entitled 
at death under existing ratings or decisions and under laws 
administered by the VA Secretary, or those based on evidence 
in the file at date of death and due and unpaid for a period 
not to exceed two years, shall, upon the death of such 
individual, be paid to the surviving spouse or other 
appropriate party.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2007).  For a surviving spouse, children, or 
dependent parents to be entitled to accrued benefits, "the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  Evidence in the file at the date 
of death means evidence in VA's possession on or before the 
date of the beneficiary's (in the instant case, the 
veteran's) death, even if such evidence was not physically 
located in the VA claim folder on or before the date of 
death.  38 C.F.R. § 3.1000(d)(4) (2007).

Although a veteran's claim terminates with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claim by submitting a timely 
claim for accrued benefits.  See 38 U.S.C.A. § 5121 (West 
2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
While an accrued benefits claim is separate from the 
veteran's claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

The Board notes that effective November 27, 2002, 38 C.F.R. § 
3.1000 (pertaining to accrued benefits claims) was amended to 
clarify the terms "evidence in the file at date of death" 
and "evidence necessary to complete the application." See 
67 Fed. Reg. 65707-708 (Oct. 28, 2002).  The term was 
clarified to indicate that "evidence in the file at date of 
death" means evidence in VA's possession on or before the 
date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before 
the date of death.  In this case, however, all evidence 
necessary to adjudicate this claim has been obtained and is 
in the file.  The Board consequently finds that the appellant 
has not been prejudiced by the Board proceeding to decide her 
claim for accrued benefits without first notifying her of the 
above amendment.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. 38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to accrued benefits based on 
entitlement to an earlier effective date prior to April 13, 
2001, for the grant of service connection for traumatic 
arthritis of the right shoulder with loss of motion.  While 
the appellant has alleged that the veteran was entitled to an 
earlier effective date for his award of service connection, 
there is no basis under the governing legal criteria to 
establish that he was legally entitled to an earlier 
effective date.

The veteran first presented his claim for service connection 
for a right shoulder disorder in a VA Form 21-526, Veteran's 
Application for Compensation or Pension, received in March 
1972.  However, VA denied that claim in an April 1972 rating 
decision.  The veteran appealed that determination, and the 
Board issued a decision in January 1973 denying service 
connection for a deformity of the right shoulder.  The 
veteran was provided a copy of that decision, and the Board's 
decision in that matter is final.  See 38 U.S.C.A. §§ 7103, 
7104(b); 38 C.F.R. § 20.1100.  The veteran did not file a 
motion for revision or reversal of the Board decision dated 
in January 1973.  See 38 U.S.C.A. § 7111(West 2002); 38 
C.F.R. §§ 20.1400, et seq. (2007).

Following the issuance of the January 1973 Board decision, 
the veteran presented an informal claim for service 
connection for a right shoulder disorder in a statement 
received on April 13, 2001.  

The Board does observe that the veteran received treatment 
for a right shoulder disorder between the issuance of the 
April 1973 Board decision and his claim received on April 13, 
2001.  Although those treatment records do show that he 
sought treatment for, and was diagnosed with, a right 
shoulder disorder, the veteran did not express any intent to 
file a claim for service connection at that time.  Rather, he 
merely sought treatment for the disorder.  As such, it was 
not clear that the veteran intended to file a claim.  While 
VA is obligated to consider all possible bases for 
compensation, this does not mean that it must consider claims 
that have not been raised.  See Dunson v. Brown, 4 Vet. App. 
327, 330 (1993) (an informal claim must identify the benefit 
sought); cf. Brannon v. West, 12 Vet. App. 32, 34 (1998) 
(noting that the Board is not required to anticipate a claim 
where no intention to raise it was expressed).

The Board also acknowledges that VA regulations provide that 
once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of reports of outpatient or 
hospital examination or admission to a VA hospital will be 
accepted as an informal claim for increased benefits or an 
informal claim to reopen.  However, the Board also notes that 
the type of reopening contemplated by the regulation is one 
for compensation where a claim for service connection for a 
disability has been allowed but "compensation disallowed for 
the reasons that the service-connected disability is not 
compensable in degree."  38 C.F.R. § 3.157(b). See MacPhee 
v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that 
medical records do not satisfy the regulatory requirements of 
an informal claim if the condition disclosed in the medical 
records had not previously been determined to be service-
connected); see also Crawford v. Brown, 5 Vet. App. 33 
(1993); 38 C.F.R. § 3.157(b)(1) (1996) ("The provisions of 
this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.").  That is not the situation here.  Rather, a 
claim for service connection for a right shoulder disorder 
had been denied in January 1973.  Thereafter, the RO reopened 
the claim in an April 2002 rating decision and granted 
service connection for traumatic arthritis of the right 
shoulder in a December 2002 rating decision.  Thus, the 
reopening of the claim for service connection is not the kind 
of reopening that is contemplated by 38 C.F.R. § 3.157(b).  
That provision contemplates "reopening" of a claim for 
"compensation", not service connection, where service 
connection had already been granted, but no compensation was 
awarded.  In this case, no formal claim for service 
connection for a right shoulder disorder had ever been 
allowed before the December 2002 rating decision was 
promulgated.  Accordingly, the provisions of section 3.157(b) 
do not apply in this case.

The Board also acknowledges that the veteran sent a letter to 
the President of the United States in December 1984 in which 
he discussed the denial of disability benefits for his right 
shoulder disorder.  That letter was forwarded to and received 
by the RO on February 19, 1985.  Similarly, the veteran sent 
copies of his service medical records and a letter to a 
member of Congress in March 1990, which also discussed his 
right shoulder disorder.  The member of Congress forwarded 
that correspondence to the RO, which was received on March 5, 
1990.  The member of Congress included a letter indicating 
that the correspondence pertained to the veteran's request to 
reopen his claim for service-connected compensation.  In 
addition, the veteran had also sent other letters to a member 
of Congress, which were later forwarded to the RO in April 
1990.  Liberally construed, these statements could be 
considered a communication from the veteran indicating an 
intent to file a request to reopen his claim for service 
connection for a right shoulder disorder.  

Nevertheless, even assuming for the sake of argument, without 
deciding for the purpose of this decision, that the veteran 
did submit a claim prior to April 13, 2001, the Board notes 
that the medical evidence of record does not establish that 
the veteran would have been entitled to service connection 
for a right shoulder disorder at the time of his claim.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The Board notes that the medical evidence associated with the 
claims file prior to April 13, 2001, did not show the veteran 
to currently have a right shoulder disorder that was causally 
or etiologically related to his military service.  An October 
1984 letter from a private physician was first received on 
April 16, 1990, which was the first evidence documenting a 
current diagnosis of a right shoulder disorder, but there 
still remained no medical evidence relating that disorder to 
service.  Additional treatment records were also received 
subsequent to that time that similarly documented a current 
diagnosis.  However, those records did not provide a nexus 
opinion.

Indeed, an April 2002 rating decision reopened the veteran's 
claim for service connection for a right shoulder deformity, 
but denied the claim on the merits.  In that decision, the RO 
acknowledged that the veteran had a current right shoulder 
disorder, but noted that the evidence did not show that his 
preexisting, congenital disorder was aggravated by his 
military service beyond the natural progression of the 
disorder.  The Board notes that congenital or developmental 
defects are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 
(2005); see Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases 
cited therein; see also VAOPGCPREC 82- 90.  The VA General 
Counsel has further noted that if, during service, 
superimposed disease or injury occurs, service connection may 
be warranted for the resultant disability.  Id.  

The veteran was subsequently afforded a VA examination on 
November 18, 2002, which diagnosed him with a congential 
deformity of the right humeral head resulting in shortening 
with aggravation of symptomatology of pain and discomfort.  
The examiner reviewed the veteran's claims file, including 
his service medical records, and opined that it was at least 
as likely as not that his military service aggravated a 
congenital abnormality and hastened the progress of the 
natural progression of the disorder.  Based on that opinion, 
a December 2002 rating decision granted service connection 
for traumatic arthritis of the right shoulder.  

As previously noted, service connection for the veteran's 
congenital right shoulder disorder was not warranted without 
showing that the veteran had a superimposed disease or 
injury, which was first demonstrated at the time of the 
November 2002 VA  examination.  Based on the foregoing, the 
Board finds that veteran would not have been entitled to 
service connection for a right shoulder disorder until the 
time of his VA examination on November 18, 2002.  The 
effective date of an award of disability compensation based 
on a claim to reopen after a final disallowance shall be the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(2), (r).  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claim for an 
effective date prior to April 13, 2001, for the grant of 
service connection for traumatic arthritis of the right 
shoulder with loss of motion, and the claim for entitlement 
to accrued benefits must be denied.
ORDER

Entitlement to accrued benefits is denied.


REMAND

Reason for Remand:  To adjudicate an inextricably intertwined 
issue.

As pointed out by the parties in the May 2008 Joint Motion, 
the Board remanded the appellant's claim for service 
connection for the cause of the veteran's death in June 2007 
for further development.  The parties found that the claim 
for DIC benefits is inextricably intertwined with the claim 
for service connection for the cause of the veteran's death.  
In essence, they determined that a decision on the claim for 
service connection for the cause of the veteran's death could 
change the outcome of the appellant's claim for DIC.  For 
this reason, the issue of entitlement to service connection 
for the cause of the veteran's death must be resolved prior 
to resolution of the DIC issue.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
should not be subject to piecemeal decision-making or 
appellate litigation).  Accordingly, a remand is required for 
the RO to adjudicate the inextricably intertwined issue.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

Following the readjudication of the 
claim for the cause of the veteran's 
death, the RO should address 
entitlement to DIC pursuant to the 
provision of 38 U.S.C.A. § 1318.  If 
the benefit sought is not granted, the 
appellant and her representative should 
be furnished a Supplemental Statement 
of the Case and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


